Citation Nr: 1001270	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  99-21 898A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel

INTRODUCTION

The Veteran served on active duty from October 1969 to August 
1970.

In June 1999, the RO in Washington, DC disallowed the 
Veteran's application to reopen a previously denied claim for 
service connection for sarcoidosis.  He appealed to the Board 
of Veterans' Appeals (Board).  After remanding the case for 
additional development in October 2001, the Board reopened 
and denied the claim in December 2002.  In May 2003, the 
Board denied a motion for reconsideration.

The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
April 2004, the parties to the appeal (the Veteran, through 
his attorney, and a representative from VA General Counsel) 
filed a Joint Motion for Remand of the Board's decision 
insofar as it had denied service connection for sarcoidosis.  
The parties agreed that that portion of the Board's decision 
should be vacated and remanded for readjudication because the 
Board had not provided sufficient reasons or bases to support 
its conclusion that VA had supplied adequate notice of the 
information and evidence necessary to substantiate the claim 
under the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126).  The Court granted the Motion later that same month.

Thereafter, the Board remanded the case for additional 
development in April 2005.  In May 2005, while the case was 
in remand status, the Veteran executed a power of attorney in 
favor of Disabled American Veterans, thereby revoking the 
appointment of the attorney who had previously represented 
him before the Court.  See 38 C.F.R. § 20.607 (2004).  
Following additional development, the RO confirmed the prior 
denial of the underlying claim for service connection in 
October 2005 and January 2006.  In August 2006, the case was 
transferred to the jurisdiction of the RO in Baltimore, 
Maryland.

In February 2008, the Veteran was notified of the time and 
place of a Board hearing he had requested in connection with 
his appeal.  See 38 C.F.R. § 20.702(b).  He failed to appear, 
however, and no motion for rescheduling has been received.  
Accordingly, his appeal will be processed as though the 
request for hearing has been withdrawn.  38 C.F.R. 
§ 20.702(d).

In April 2009, the Board requested an expert medical opinion 
pursuant to 38 C.F.R. § 20.901(a).  A copy of the opinion was 
provided to the Veteran and his representative, and the 
representative submitted a written brief in November 2009.  
The case is now presented for further appellate 
consideration.


FINDINGS OF FACT

1.  The Veteran has sarcoidosis; the greater weight of the 
evidence shows that the disorder cannot be attributed to his 
period of active military service.

2.  Sarcoidosis is not shown to have been manifested to a 
compensable degree during the one-year period following the 
Veteran's separation from active service.


CONCLUSION OF LAW

Sarcoidosis was not incurred in or aggravated by active 
military service; nor may it be presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to establish service connection for 
sarcoidosis.  He essentially contends that the condition 
first manifest during his period of active service.  He 
maintains that sarcoidosis was discovered on a routine x-ray 
during service, and that symptoms for which he was treated in 
service, including those attributed to upper respiratory 
tract infections, were early manifestations of his currently 
demonstrated disorder.  He says that he has suffered from 
shortness of breath, chest pains, coughing, and sneezing 
since 1969.

I.  Preliminary Considerations

A.	Additional Evidence

The RO last furnished the Veteran a supplemental statement of 
the case (SSOC) relative to the issue here on appeal in 
January 2006.  Thereafter, additional medical evidence was 
added to the claims file, prior to recertification of the 
appeal in June 2007 (in connection with the adjudication of 
other claims).  The Board has reviewed the additional 
evidence and finds that it is not "pertinent" to the matter 
currently at issue inasmuch as it does not contain any 
meaningful information that bears on the questions of whether 
there is a nexus between sarcoidosis and the Veteran's period 
of active military service or whether sarcoidosis was 
manifested to a compensable degree during the one-year period 
following his separation from active service.  See 
discussion, Part II, infra.  Accordingly, there is no need to 
return the case to the agency of original jurisdiction (AOJ) 
for preparation of another SSOC.  See 38 C.F.R. § 19.31 
(2009).

Subsequent to recertification, two additional pieces of 
medical evidence were added to the claims file; a December 
2008 statement from the Assistance Chief of Neurology at the 
VA Medical Center (VAMC) in Washington, D.C., and an expert 
medical opinion obtained by the Board under the provisions of 
38 C.F.R. § 20.901(a).  The Veteran, through his 
representative, has waived his right to initial RO review of 
the December 2008 statement.  In addition, he and his 
representative have been afforded an opportunity to review 
the expert medical opinion obtained by the Board, and to 
submit additional evidence and argument.  See discussion, 
Introduction, supra.  No further due process development is 
necessary.



B.  The VCAA

On November 9, 2000, the President signed the VCAA into law.  
The VCAA imposes obligations on VA in terms of its duty to 
notify and assist claimants.

1.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  See also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(now codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA ask the claimant to provide any pertinent 
evidence in his possession).

The Court has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Ordinarily, notice with respect to each of these 
elements must be provided to the claimant prior to the 
initial unfavorable decision by the AOJ.  Id.

In the present case, the Board finds that VA has satisfied 
its duty to notify.  By way of VCAA notice letters sent to 
the Veteran in May 2005 and March 2006, the AOJ informed the 
Veteran of the information and evidence required to 
substantiate his claim and of his and VA's respective duties 
for obtaining the information and evidence.  He was also 
informed of the manner in which ratings and effective dates 
are assigned for awards of disability benefits.  Although the 
required notice was not provided until after the claim was 
initially adjudicated, the claim was subsequently re-
adjudicated in a January 2006 SSOC, thereby correcting any 
defect in the timing of the notice.  See, e.g., Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  No further 
corrective action is necessary.

2.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The Veteran's service treatment records 
have been obtained, as have post-service private and VA 
medical records.  He has not identified and/or provided 
complete releases for any additional evidence that exists and 
can be procured.  An expert medical opinion was obtained in 
June 2009.  Inasmuch as the expert reviewed the claims file 
and provided support for his conclusions, the Board finds the 
opinion adequate.  No further development action is required.

II.  The Merits of the Veteran's Appeal

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2009).  Generally, in 
order to prove service connection, there must be competent, 
credible evidence of (1) a current disability, (2) in-service 
incurrence or aggravation of an injury or disease, and (3) a 
nexus, or link, between the current disability and the in-
service disease or injury.  See, e.g., Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 
341 (1999).  However, if sarcoidosis becomes manifest to a 
degree of 10 percent or more during the one-year period 
following a veteran's separation from active service, the 
condition may be presumed to have been incurred in service, 
notwithstanding that there is no in-service record of the 
disorder.  38 U.S.C.A. § 1101, 1112, 1113 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

In the present case, there is no dispute that the Veteran 
currently has the disability for which service connection is 
claimed.  The medical evidence clearly demonstrates that he 
has been diagnosed with sarcoidosis.  The real question here 
is whether the evidence establishes an actual or presumed 
nexus, or link, between sarcoidosis and his period of active 
military service.

The evidence pertaining to nexus includes the Veteran's 
service treatment records, which are entirely devoid of any 
mention of sarcoidosis.  In October 1969, he presented for 
treatment with complaints of headache, sinus congestion, and 
a non-productive cough.  In November 1969, he complained of 
pain in his back above an old knife scar and a tender 
Achilles tendon.  The clinical impressions were painful 
thoracic spine, doubt nerve involvement, and tenosynovitis of 
the Achilles.  In December 1969, he was admitted to the 
hospital for treatment of an upper respiratory infection.

In January 1970, it was noted that the Veteran was seeking a 
medical discharge as a result of back pain attributable to a 
knife wound he sustained prior to service in 1967.  He was 
referred to physical therapy, but complained that he got 
dizzy any time he exercised or exerted himself.  He also 
complained of dizziness with taking Mellaril.  The clinical 
impressions on subsequent examinations included malingering 
and chronic lumbosacral strain.  In July 1970, he complained 
of headaches and chest cold.  He was diagnosed with an upper 
respiratory infection with a notation to rule out pneumonia.  
In a July 1970 follow-up record, he was diagnosed with an 
acute upper respiratory infection, organism undetermined.

Several months after service, in May 1971, the Veteran was 
admitted to the VAMC in Washington, D.C., with a two-week 
history of cold with runny nose, sneezing, productive cough, 
anterior and superior chest pain related to coughing, and 
headaches.  He reported smoking two to three cigarettes per 
day for one year.  His temperature on admission was 
100 degrees.  Auscultation of the lungs revealed a few gross 
ronchi in the right lower middle lobe.  There was a 0.5 x 2 
centimeter right inguinal lymph node that was not tender, 
hard, or netted.  X-ray revealed a questionable infiltrate in 
the left lower lobe.  Sputum showed a little pus, not thick, 
and testing showed 4+ Alpha strep, Nisseria catarrhalis, and 
Diplococcus pneumonia.  An ophthalmology consult was ordered 
to assess his complaints of red eyes and itching.  It was 
noted that there was no gross abnormality on physical 
examination.  On pulmonary consultation, it was felt that he 
had pneumonia involving the right lower lobe and a suspicious 
area in the left lower lobe.  The radiologist, however, felt 
that the x-rays were all within normal limits.  The discharge 
diagnosis was upper respiratory tract infection with left 
lower lobe or right lower lobe pneumonia questionable.

In July 1981, the Veteran was admitted to the VAMC in 
Washington, D.C., with complaints of malaise, fever, chills, 
headache, stiff neck, chest pain, and suprapubic discomfort.  
It was noted that he had a history of frequent upper 
respiratory infections and pneumonias about once per year for 
the last 10 years.  Examination revealed a ptosis of the left 
eye that was said to be secondary to a past injury.  Fundi 
were benign, discs were clear, and there was no papilledema, 
exudate, hemorrhage, or photophobia.  Pupils were equally 
reactive.  Respirations were 18.  A urine gram stain showed 
many gram negative rods and many white blood cells.  The 
diagnoses at discharge were urinary tract infection with E. 
coli and history of frequent upper respiratory infections.

VA outpatient records show that the Veteran was treated for 
bronchitis in September 1985, March 1986, September 1988, and 
July 1990.  He was also treated for an upper respiratory 
infection in January 1988.  It was noted that he had a 
history of using alcohol for 20 years and other substances 
for 5 to 10 years.  A chest x-ray in May 1984 revealed 
prominent hilar that were thought to be vascular in nature.

In November 1990, the Veteran reported that he had been doing 
well for the past 10 years, until two months ago when he 
experienced some low back pain.  He also reported symptoms of 
headache and productive cough for five to seven days.  A 
chest x-ray was interpreted to reveal a slight prominence in 
the right hilum, with no interval change in the last few 
years, and no active parenchyma or pleural pathology.  The 
diagnostic assessment was lumbar muscle strain.

In April 1992, the Veteran was hospitalized with a history of 
a chronic cough that had worsened over the past six to seven 
months.  He stated that he had received antibiotic treatment.  
It was noted that routine chest x-ray revealed bilateral 
hilar adenopathy that had been consistent over the past 
several years.  The admitting diagnosis was rule out 
sarcoidosis.  During hospitalization, the Veteran underwent 
bronchoscopy with biopsy, Gallium scan, CT scan of the chest, 
pulmonary function tests, and an upper GI.  He also had an 
ophthalmologic consult that revealed what was felt to be an 
old anterior uveitis that was resolved.  Based on the 
Veteran's history, his symptoms, and the results of the 
diagnostic tests, he was given a discharge diagnosis of 
sarcoidosis.  The diagnosis was subsequently confirmed on 
mediastinoscopy and biopsy of a lymph node.

During hospitalization in May and June 1992, the Veteran 
reported a history of chronic headaches for 20 to 30 years, 
lasting 30 minutes to 3 days, and sometimes accompanied by 
intermittent, transient numbness.  He reported smoking one 
pack per day for 21 years and said that he drank half a case 
of alcohol per week, with a history of heavy use.

On VA examination in February 1993, it was noted that the 
Veteran had a 15-year history of episodic shortness of 
breath, non-productive cough, and night sweats.  It was also 
noted that he had a long history of alcohol and drug abuse, 
but that he had been abstinent since 1986 with periodic 
relapses.

In August 1993, the Veteran submitted a copy of a brochure 
from the American Lung Association, pertaining to 
sarcoidosis.  The brochure indicates, among other things, 
that sarcoidosis can attack any organ of the body in any 
location; that it is most frequently found in the lungs; that 
it is characterized by the presence of small areas of 
inflamed cells (granulomas), either inside or outside the 
body; and that the cause of the disease is unknown.  The 
brochure indicates that symptoms of sarcoidosis can include a 
scaly rash, bumps on the legs, fever, soreness of the eyes, 
pain and swelling of the ankles, a dry cough, breathlessness, 
fatigue, weakness, and/or weight loss, and that the condition 
can be found in the lungs, heart, musculoskeletal system, 
nervous system, brain, spinal cord, kidneys, eyes, and skin.

On VA general medical examination in October 1998, the 
Veteran indicated that his symptoms of sarcoidosis occurred 
in the military.  The examiner noted that the Veteran smoked 
about half a pack a day.  The examiner also noted that the 
Veteran had been an alcoholic and maybe drug abuser until 
1986, when he received treatment and recovered.

The Veteran was examined for VA compensation purposes in 
December 2000.  The examiner noted that the Veteran had been 
stabbed in the back in 1967, prior to service, and that he 
thereafter complained of back pain.  The examiner also noted 
that the Veteran had been treated for a variety of symptoms 
during service, including headache, sinus congestion, 
nonproductive cough, back pain, Achilles tendonitis, chest 
pain, throat pain, and fever, and that he had been diagnosed 
with, among other things, acute upper respiratory infection.  
The examiner observed that the Veteran had been hospitalized 
for an upper respiratory infection in May and June 1971, that 
chest x-ray at that time did not reveal any abnormalities 
diagnostic of sarcoidosis, and that no abnormalities were 
noted on subsequent chest x-ray in 1973.  The examiner noted 
that a subsequent x-ray in 1981 did show bilateral hilar 
adenopathy compatible with a diagnosis of sarcoidosis, 
however; that it was then noted that the Veteran had been 
having frequent upper respiratory infections, about once per 
year, for the past 10 years; and that a diagnosis of 
sarcoidosis was established in 1992.

Following his examination of the Veteran, and a review of the 
claims file, including service treatment records, post-
service VA medical records, and chest x-rays, the examiner 
opined that it was unlikely that the Veteran's in-service 
symptoms were related to his current diagnosis of 
sarcoidosis.  He related that there were no pathognomonic 
symptoms of sarcoidosis.  He noted that the Veteran's 
symptoms of occasional headaches, cough, chest pain (with or 
without sputum production), and low back pain were so common 
that just about every person has them at one time or another 
in his life.  He reported that those symptoms were 
particularly common in military recruits undergoing the 
physical and mental stress of basic training and even routine 
military life.  He indicated that he did not find anything in 
the Veteran's military medical records about shortness of 
breath, and that his limitation of activity in service was 
reportedly due to low back pain.  He noted that the Veteran 
had smoked cigarettes since 1970 and opined that his 
respiratory symptoms between 1970 and 1981 (or 1992) were 
much more likely due to smoking than sarcoid.  The physician 
reported that the earliest evidence of sarcoidosis he could 
find in the Veteran's medical records was an abnormal chest 
X-ray in 1981.  He noted that there was nothing in the VA 
records stating that the Veteran's low back pain was due to 
sarcoidosis, and concluded that the Veteran's in-service 
symptoms were too nonspecific to have any meaningful relation 
to his current diagnosis of sarcoidosis and were therefore 
unlikely related to it.

In March 2005, the Veteran submitted medical text from a 
publication by the U.S. Department of Health and Human 
Services, pertaining to sarcoidosis.  The text indicates, 
among other things, that sarcoidosis is a disease that causes 
inflammation of the body's tissues; the inflammation most 
often begins in either the lungs or lymph nodes (most often 
those of the neck, but may also occur in those under the 
chin, in the arm pits, or in the groin), and usually develops 
gradually; the most common symptoms of the disease are a 
cough that does not go away and shortness of breath, 
particularly on exertion; about 90 percent of all persons 
with sarcoidosis will have an abnormal chest x-ray; and the 
cause of the disease is unknown.

The Veteran also submitted a private medical opinion in March 
2005.  The opining physician noted that chest x-rays between 
1969 and 1977 showed multiple episodes of pulmonary 
infiltrates, effusions, and a possible cavitation (in June 
1971), and that a firm, non-tender right inguinal lymph node 
was noted in May 1971.  The physician also noted that the 
Veteran had been treated for symptoms of headache, sinus 
congestion, dry cough, back and ankle pain, and upper 
respiratory infection (URI) during service; that he had been 
treated for URI in 1971 and 1988, and for bronchitis in 1984, 
1986, 1988, and 1990; that a chest x-ray in 1981 had revealed 
bilateral hilar adenopathy; and that he was found to have an 
old anterior uveitis in 1992.  The physician noted that 
sarcoidosis is a chronic multisystem disorder of unknown 
etiology; that it can often be acute or subacute and self 
limiting, but in many individuals is chronic, waxing and 
waning over many years; that insidious sarcoid develops over 
many months and usually goes on to become chronic; and that 
symptoms of sarcoidosis may include upper and lower 
respiratory symptoms, constitutional symptoms, peripheral 
lymphadenopathy (usually firm and non-tender), arthralgias, 
psychological disturbances, headaches, and watery eyes 
(usually from uveitis).

With respect to the etiology of the Veteran's sarcoidosis, 
the physician stated, in pertinent part:

What makes this case difficult is that sarcoidosis 
can occur in almost any place in the body and 
therefore be confused with many other disorders.  
There are no pathognomonic signs or symptoms of 
sarcoid.  The signs and symptoms can be so varied 
that the differential diagnosis of sarcoidosis 
must cover a wide range.  [The Veteran's] symptoms 
were certainly "common symptoms" as [the December 
2000 VA examiner] states; however, these common 
symptoms may also be preliminary symptoms of 
sarcoid.  That fact combined with the enlarged 
inguinal node which was never addressed, uveitis 
which was only diagnosed in hindsight, as well as 
the frequency of [the Veteran's] respiratory 
symptoms make it very difficult to rule out early 
sarcoidosis while [the Veteran] was in[]service.  
Certainly, the reasons advanced by [the December 
2000 VA examiner] as to why the in-service 
symptoms were not the early stages of sarcoidosis 
are not convincing.

[The Veteran] is now diagnosed with pulmonary and 
neurological sarcoid. . . .  It is at least [as] 
likely as not that [the Veteran's] in-service 
signs and symptoms-cough, headache, multiple 
respiratory infections, enlarged inguinal lymph 
node, evidence of old uveitis-were early 
sarcoidosis.  His true diagnosis seems to have 
been missed for many years.

In December 2008, the Veteran submitted a statement from the 
Assistance Chief of Neurology at the VAMC in Washington, D.C.  
He stated, in pertinent part, "[The Veteran] is followed by 
me in the neurology clinic at the Washington VA Medical 
Center.  From what [the Veteran] has said I understand when 
he was in the military an xray was performed that was said to 
be consistent with sarcoidosis.  He currently has continued 
to be symptomatic from sarcoidosis . . . ."

In April 2009, the Board requested an expert medical opinion 
with respect to the onset and etiology of the Veteran's 
sarcoidosis.  The medical expert-who is, among other things, 
a Diplomate of the American Board of Internal Medicine, a 
tenured Professor of Medicine at the University of Colorado 
Health Sciences Center, Assistant Chief of the Pulmonary 
Section and Director of the Chest Clinic at the VAMC in 
Denver, Colorado, and past Program Leader of the Lung Cancer 
Program at the University of Colorado Cancer Center-opined 
that it was unlikely (less than 50 percent probable) that the 
currently diagnosed sarcoidosis was manifest during the 
Veteran's period of service or one year thereafter.  In 
support of his opinion, the expert noted that there was a 
clear diagnosis of sarcoidosis in 1992, and reference to 
hilar adenopathy in 1981 that was highly likely due to 
sarcoidosis, but no evidence of sarcoidosis during service or 
within one year of discharge.  The examiner noted that the 
Veteran had been seen in May and June 1971 for complaints of 
runny nose, headache, and fever, and that he then had a chest 
radiograph that was officially read as negative but felt by 
his treating physician and a pulmonary consultant to show 
pneumonia.  The expert noted that there was no mention of 
hilar adenopathy at that time; that no lymphadenopathy was 
then noted, other than a 0.5 x 2.0 centimeter right inguinal 
node; and that an ophthalmology consult for red eyes was 
negative.

Following review of the evidence in this case, and the 
applicable law and regulations, it is the Board's conclusion 
that the preponderance of the evidence is against the 
Veteran's claim.  Although the Veteran believes that his 
sarcoidosis had its onset in service, the record does not 
establish that he has the medical training necessary to offer 
a competent opinion with respect to the etiology of his 
disease.  As a result, his assertions in that regard cannot 
be accorded any probative weight.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (a lay person is 
not competent to offer opinions that require medical 
knowledge).  The information contained in the materials from 
the American Lung Association and the U.S. Department of 
Health and Human Services is of little probative value in 
that it is generic in nature, discusses only loose 
associations between certain symptoms and sarcoidosis, and 
does not speak to the likelihood that, under the specific 
facts of this case, the Veteran's sarcoidosis can be related 
to his period of active service.  See, e.g., Sacks v. West, 
11 Vet. App. 314, 317 (1998) (medical treatise evidence that 
discusses relationships in generic terms is generally 
insufficient to meet the requirement of medical nexus); 
Wallin v. West, 11 Vet. App. 509, 514 (1998) (where treatise 
evidence discusses relationships with a "degree of 
certainty," such evidence meets the requirement of medical 
nexus).  In addition, the December 2008 statement from the 
Assistant Chief of Neurology at the VAMC in Washington, D.C., 
amounts to nothing more than a recitation of the Veteran's 
statements with respect to in-service findings, together with 
information as to his current status, without any reasoned, 
independent opinion as to nexus.  See, e.g., Howell v. 
Nicholson, 19 Vet. App. 535 (2006) (a report from a physician 
that merely records a lay person's statements, unenhanced by 
any additional medical comment, does not constitute competent 
medical evidence).  As such, it is likewise of no real value 
in making a determination with respect to the relationship 
between the Veteran's disability and service.

The record contains three competent medical opinions that 
speak directly to the question of nexus, as set forth above: 
one from a VA examiner, dated in December 2000; one from a 
private examiner, received in March 2005; and one from a 
medical expert at the VAMC in Denver, Colorado, obtained in 
2009.  Two of these physicians (the December 2000 VA examiner 
and medical expert in Denver) have concluded that it is 
unlikely that the Veteran's sarcoidosis can be attributed to 
service.  The other (private) physician has opined that such 
a relationship is "at least [as] likely as not."

The Board has reviewed these three opinions and finds the 
opinions from the December 2000 VA examiner and the medical 
expert in Denver the most probative.  Following review of the 
evidence then available, both of those physicians concluded, 
in effect, that there was no evidence of sarcoidosis during 
service or within one year of discharge, including in the 
records from 1971.  The December 2000 examiner discussed the 
Veteran's history of smoking as the likely cause of his 
respiratory symptoms between 1970 and 1981 (or 1992), found 
that chest x-rays in 1971 did not reveal any abnormalities 
diagnostic of sarcoidosis, and noted that the Veteran's lungs 
were subsequently described as clear on x-ray in 1973.  The 
medical expert in Denver, who had the benefit of reviewing 
all of the evidence of record-including the etiological 
opinions from the other two physicians-similarly noted that 
the reports from 1971 contained no mention of hilar 
adenopathy or uveitis.  As noted above, that physician has an 
extensive and documented expertise in the area of pulmonary 
disease.

As to the opinion from the private physician, it appears to 
be rather speculative.  Although the physician ultimately 
stated that it was "at least [as] likely as not" that the 
Veteran's sarcoidosis could be attributed to service, she 
conceded in the discussion leading to her conclusion that the 
etiology of sarcoidosis is unknown; that there are no 
pathognomonic signs or symptoms of sarcoid; that the sort of 
symptoms the Veteran experienced in service, while common, 
"may also be preliminary symptoms of sarcoid"; and that it 
was "very difficult to rule out early sarcoidosis while [the 
Veteran] was in[]service."  (Emphases added.)  See, e.g., 
McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006) (a 
speculative medical opinion as to causation cannot establish 
a medical nexus to service); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992) (a medical opinion is speculative and of 
little or no probative value when a physician makes equivocal 
findings such as "the veteran's death may or may not have 
been averted").  The opinion does not address the Veteran's 
history of smoking, or the report of a clear chest x-ray in 
1973, and it appears that the opinion may have been based, at 
least in part, on one or more inaccurate factual predicates; 
namely, that uveitis was present in service, or the one-year 
period following, and/or that the inguinal lymph node noted 
in 1971 was firm.  Moreover, there is no indication in the 
record that the private physician has any particularized 
training or experience in the area of lung cancer or other 
pulmonary disorders.

In the final analysis, the Board is persuaded that the 
competent (medical) evidence in favor of the Veteran's claim 
is outweighed by the evidence against it.  Because the 
preponderance of the evidence is unfavorable, the appeal must 
be denied.


ORDER

Service connection for sarcoidosis is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


